Cohn, J.
(dissenting). The lessor had an absolute right by
appropriate provision in the lease to specify that the demised premises could be used for a particular purpose only. A court of equity may, by injunction, prevent the tenant from using the premises for any other purpose. (Bovin v. Galitzka, 250 N. Y. 229, 231; Lyon v. Bethlehem Engineering Corp., 253 N. Y. 111; Thousand Island Park Assn. v. Tucker, 173 N. Y. 203, 214; R. L. Association v. Kellogg, 141 N. Y. 348.)
The lease provided that the tenant might not use or “ suffer to be used, the whole or any part thereof for any purpose other than the Manufacturing and Repairing of Custom Made Furniture.” Under the terms of his agreement, the defendant tenant had no right to use the premises for the manufacture of lucite objects, novelties or ornaments. However, the manufacture of wooden picture frames reasonably might be regarded as coming within the purview of the language of the lease and such use of the premises should not have been enjoined. Except as to the manufacturing of picture frames, the court was fully warranted in granting permanent injunctive relief against defendant. “ (The owner of land, selling or leasing it, may insist upon just such covenants as he pleases, touching the use and mode of enjoyment of the land; and he is not to be defeated when the covenant is broken, by the opinion of any number of persons, that the breach occasions him no substantial injury. ( He has a right to define the injury for himself, and the party contracting with him must abide by the definition.” (Steward v. Winters, 4 Sandf. Ch. 587, 590; see, also, Weil v. Abrahams, 53 App. Div. 313, 315; Bartholdi Realty Co. v. Robard Realty Co., 156 App. Div. 528, 531; Doherty v. Eckstein Brewing Co., 198 App. Div. 708, 711.)
Accordingly, I dissent and vote to modify the judgment by excluding therefrom the injunction against manufacture of wooden picture frames. In all other respects the judgment should be affirmed.
Dobs, Callahan and Peck, JJ., concur with Per Curiam opinion; Cohn, J., dissents in opinion in which Martin, P. J.. concurs.
*107Judgment reversed, without costs, and the complaint dismissed, without costs. The findings inconsistent with this determination should be reversed and such new findings made of facts proved on the trial as are necessary to sustain the' judgment hereby awarded.. Settle order on notice.